Citation Nr: 1424912	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  14-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986, and from January 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2012.  The examiner provided an opinion that current back disability was not related to service because although the Veteran suffered a back strain during service, the records reflected no ongoing problems for years and it was extremely unlikely for an isolated back strain to cause chronic problems.  The examiner indicated that the Veteran was receiving benefits from the Social Security Administration (SSA) based on back disability.  However, the Board notes that those records were not of record for review in either the claims file or VA's Virtual System.  

At his Board hearing, the Veteran submitted a statement from his private physician, D.L., M.D., who indicated that current back pain was related to military service, but that examiner did not provide any rationale.  

In his testimony, the Veteran also stated that he was receiving benefits from SSA and obtaining those records was discussed.  See Hearing Transcript at page 10.  The United States Court of Appeals for Veterans Claims (Court) has also held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records should be obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In addition, an addendum should be obtained from the VA examiner who conducted the April 2012 examination with a review of the SSA records.  The Veteran is also invited to submit a supplementary opinion from Dr. L., and his clinical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit a supplementary opinion from Dr. D.L.

2.  Obtain from SSA a copy of their decision regarding the Veteran's claim for SSA disability benefits, as well as the medical records relied upon in that decision.

3.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment by Dr. D.L.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  All development efforts should be associated with the record.

4.  Obtain a medical addendum from the VA examiner who conducted the April 2012 examination or, if unavailable, from another examiner.  The examiner should review the record prior to examination including the SSA records.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

6.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

